Citation Nr: 1523423	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the bilateral upper extremities (arms), to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities (legs), to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2015 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A July 2004 rating decision severing service connection for diabetes mellitus is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

2.  Evidence relating to the Veteran's diabetes mellitus since the July 2004 rating decision is not new and material.

3.  The Veteran's currently diagnosed neuropathy of the upper extremities did not begin during, or was otherwise caused by, his active duty service.

4.  The Veteran's currently diagnosed neuropathy of the lower extremities did not begin during, or was otherwise caused by, his active duty service.

5.  The Veteran's currently diagnosed retinopathy did not begin during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which severed service connection for diabetes mellitus, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The criteria for entitlement to service connection for neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for entitlement to service connection for neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for entitlement to service connection for retinopathy have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several currently diagnosed disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  
Finally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

New and Material Evidence for Diabetes

The Veteran is seeking to reopen his claim for entitlement to service connection for diabetes mellitus.  The Veteran was previously granted service connection for diabetes mellitus in a March 2002 rating decision.  However, in a July 2004 rating decision, the AOJ found the Veteran had not served on land in Vietnam, and therefore service connection for diabetes mellitus was severed.  The Veteran did not submit a notice of disagreement or new evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.


At the time of the July 2004 rating decision, the evidence of record included the Veteran's service treatment records, his service personnel records, records of in-service ship assignments, VA medical records, the reports of previous VA examinations, and previous statements and testimony from the Veteran.  Service connection was severed because the Veteran did not serve in the Republic of Vietnam, and therefore was not presumed exposed to herbicides.  The RO considered the Veteran's service aboard the USS Canberra, which served in the waters off the shore of Vietnam, but still found the Veteran did not meet the criteria for presumptive exposure to herbicides.  

Since the July 2004 rating decision, the Veteran has submitted considerable new evidence, including updated VA treatment records, written statements and hearing testimony, and an Herbicide Status Report from the Department of the Army.  The Veteran's representative has argued the USS Canberra had "brown water" service.  In the June 2013 Statement of the Case, the RO advised the Veteran of the basis of the decision to sever service connection in 2004 and that research showed the USS Canberra, a heavy cruiser, did not operate on inland waterways, but in the waters off the coast of Vietnam.  The RO concluded new and material evidence had not been submitted to reopen the claim.  As will be discussed, the Board also finds the additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The Veteran has submitted new treatment records from the VA medical facility.  These records reflect he continued to receive medical treatment for his adult onset diabetes mellitus.  While this evidence establishes the Veteran currently has diabetes mellitus, it does not include any medical opinion relating his diabetes mellitus to his active duty service, or establishing in-service exposure to herbicides.  Therefore, this new evidence of VA medical records is not material.

The evidence also includes a newly submitted Herbicide Status Report from the Department of the Army.  While the report reflects herbicides were used in Vietnam, the report does not include any information suggesting this Veteran was exposed to herbicides.  Therefore, this generic report regarding herbicide use alone is not material.  

Finally, the claims file includes new statements from the Veteran, including his February 2015 hearing testimony before the undersigned.  During his hearing the Veteran testified that his ship, the USS Canberra, served along the waterways of Vietnam.  He described his ship was near enough to the land of Vietnam to receive shelling.  However, these new statements are duplicative of previous statements made by the Veteran.  As discussed, in the prior July 2004 rating decision the AOJ considered the Veteran's assertions his ship served in the waterways of Vietnam, and considered the list of Ships Associated with Exposure to Herbicide Agents, as well as the list of locations in which the USS Canberra served.  Accordingly, these statements are not new evidence.

As for the assertion that the USS Canberra had brown water service, the Veteran was advised at his Board hearing that although that vessel served on different rivers at different time periods between 1966 and 1968, the official record did not show such service during the time period he was on the ship.  

In addition, during his hearing the Veteran asserted that his ship carried drums of Agent Orange for use resupplying helicopters which were spraying the herbicide, and he estimated he came into contact with the containers approximately twenty times.  He also described on one occasion the container was knocked over and he had to clean the resulting spill of Agent Orange off the deck.  Finally, he stated he was instructed to clean his gun mounts with "this clear liquidy stuff" he later discovered was Agent Orange.  These assertions were not previously considered by the VA prior to the July 2004 rating decision, and are therefore new.   Accordingly, the remaining question is whether these new statements are material.  

The Board is aware that when determining whether the submitted evidence meets the definition of material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court explained this standard is intended to be a low threshold.  Id.  However, in this case, the Veteran's new lay statements are not material.

First, the ability to identify Agent Orange is not capable of lay observation as Agent Orange is odorless.  Therefore, his lay statements, taken alone, are not sufficient to establish exposure to Agent Orange.  Furthermore, the VA had already conducted all additional development that would be required under the duty to assist based on the Veteran's new lay statements of direct exposure to Agent Orange.  Prior to the July 2004 rating decision, the RO submitted several requests from applicable databases regarding the Veteran's exposure to herbicides and service in the country of Vietnam.  These are the same actions that would be triggered under the duty to assist based on the Veteran's new lay statements.  If any evidence of herbicide exposure were to have been discovered, it would already have been included in the claims file following the VA's initial requests for this information in 2003 and 2004.  Accordingly, the AOJ already completed all actions which would have been required under the duty to assist based on the Veteran's lay statements prior to the July 2004 rating decision.  Therefore, these new statements do not trigger any additional duty to assist, and are not material.

Based on all the foregoing, the newly submitted evidence associated with the claims file since the July 2004 decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied.  Therefore, the newly submitted evidence is not material.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for diabetes mellitus remains denied.

Neuropathy of the Arms, Neuropathy of the Legs, and Retinopathy

The Veteran is also seeking service connection for neuropathy of all extremities, as well as retinopathy, all claimed as secondary to his diabetes mellitus.  As will be discussed, the elements of service connection have not been met regarding any of these appeals.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for neuropathy or retinopathy at any point during the period on appeal.  Instead, on his January 1969 separation examination the Veteran's arms, legs, and eyes were all found to be in normal condition, and his vision was 20/20.  Therefore, there is no evidence of an in-service occurrence.

Post-service medical records reflect the Veteran is currently diagnosed with neuropathy in both arms, neuropathy in both legs, and retinopathy.  Accordingly, the presence of current disabilities is established.

However, the claims file does not include any medical evidence relating to the Veteran's currently diagnosed neuropathy and retinopathy to his active duty service.  Instead, all these disorders onset several decades after his separation from active duty service.  During his February 2015 hearing, the Veteran himself estimated his retinopathy and neuropathy began approximately three years ago, or more than forty years after his separation from active duty service.  Furthermore, the claims file does not contain any medical opinion otherwise relating his currently diagnosed disorders to his active duty service.  Accordingly, direct service connection is not established.

Instead, the Veteran has consistently asserted his neuropathy and retinopathy are due to his diabetes mellitus.  His medical records support his assertions, indicating these disorders are a result of his adult onset diabetes mellitus.  However, as discussed above, the Veteran is not service-connected for his diabetes mellitus.  Secondary service connection cannot be established on the basis of a non-service connected disability.  Therefore, service connection secondary to non-service connected disabilities mellitus is not established.

Based on all the foregoing, the elements of entitlement to service connection for neuropathy of the bilateral arms, neuropathy of the bilateral legs and retinopathy have not been met, and the Veteran's appeals are denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In the present case, required notice was provided by letters dated in February and September 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established, as well as the requirements for new and material evidence in accordance with Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, and post-service medical records have all been obtained.

The Veteran was also provided with a hearing before the undersigned in February 2015 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disable American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, however no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  First, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because the Veteran's claim for entitlement to service connection for diabetes mellitus was not reopened, no VA examination was required.

Regarding his other claims, VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for each of the above discussed disorders, the evidence fails to establish any in-service injury or event.  Furthermore, a relation to service connected be established based on a non-service connected disability, as discussed above.  Accordingly, a VA examination was not required regarding the Veteran's appeals for entitlement to service connection for neuropathy of the arms, neuropathy of the legs, and retinopathy.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for the Veteran's diagnosed diabetes mellitus, the Veteran's claim is not reopened, and the appeal is denied.

Entitlement to service connection for neuropathy of the upper and lower extremities, including secondary to diabetes mellitus, is denied.

Entitlement to service connection for retinopathy, including secondary to diabetes mellitus, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


